        Case 4:19-cv-00076-CDL Document 56 Filed 06/16/20 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

PEDRO J. BURGOS,                       *

       Plaintiff,                      *

vs.                                    *
                                                   CASE NO. 4:19-CV-76 (CDL)
SAND CANYON CORP.,                     *

       Defendant.                      *


                                   O R D E R

       Plaintiff’s counsel, Frederick S. Jones, flooded the Court

with a series of motions and briefs, many of them duplicative of

each   other,   arguing    that    this    Court       lacked   subject    matter

jurisdiction    over     the   action,     that    a    state     court    default

judgment in Plaintiff’s favor was not properly set aside, and

that   Plaintiff’s     complaint    stated   a    claim    upon    which   relief

could be granted.1       Defendant responded to these filings and now

seeks sanctions under 28 U.S.C. § 1927, arguing that five of

Jones’s motions were frivolous and unnecessarily multiplied the

proceedings.     The Court grants Defendant’s motion (ECF No. 40)

to the extent set forth below.



1 The Court concluded that it did have subject matter jurisdiction,
that the state court default judgment was properly set aside, and that
the complaint must be dismissed because it did not state a claim upon
which relief may be granted.     See generally Burgos v. Sand Canyon
Corp., No. 4:19-CV-76 (CDL), 2019 WL 4889268 (M.D. Ga. Oct. 3, 2019).
Plaintiff appealed, and the Eleventh Circuit affirmed. Burgos v. Sand
Canyon Corp., No. 19-14483, 2020 WL 2181877 (11th Cir. May 6, 2020).
         Case 4:19-cv-00076-CDL Document 56 Filed 06/16/20 Page 2 of 6



       “Any attorney or other person admitted to conduct cases in

any    court      of     the    United    States    . . .    who    so   multiplies      the

proceedings         in    any    case    unreasonably       and    vexatiously     may   be

required by the court to satisfy personally the excess costs,

expenses,         and    attorneys’      fees   reasonably        incurred     because   of

such conduct.”            28 U.S.C. § 1927.         “An attorney multiplies court

proceedings         unreasonably         and    vexatiously,       thereby     justifying

sanctions         under    28    U.S.C.    §    1927,    only     when   the   attorney’s

conduct is so egregious that it is tantamount to bad faith.”

Eldredge v. EDCare Mgmt., Inc., 766 F. App’x 901, 907 (11th Cir.

2019) (quoting Norelus v. Denny's, Inc., 628 F.3d 1270, 1282

(11th Cir. 2010)). “Bad faith is an objective standard that is

satisfied when ‘an attorney knowingly or recklessly pursues a

frivolous claim or engages in litigation tactics that needlessly

obstruct the litigation of non-frivolous claims.’” Id. (quoting

Amlong & Amlong, P.A. v. Denny's, Inc., 500 F.3d 1230, 1242

(11th Cir. 2007)).               A finding of bad faith is also “warranted

where an attorney knowingly or recklessly raises a frivolous

argument” or if he delays or disrupts the litigation.                           Barnes v.

Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998).                             “[A] district

court may impose sanctions for egregious conduct by an attorney

even    if    the       attorney    acted      without    the     specific     purpose    or

intent       to    multiply        the    proceedings;”         “objectively     reckless

conduct is enough to warrant sanctions even if the attorney does


                                                2
         Case 4:19-cv-00076-CDL Document 56 Filed 06/16/20 Page 3 of 6



not act knowingly and malevolently.”                Amlong & Amlong, 500 F.3d

at 1241.

        Here,   Defendants    object     to     five    of     Jones’s        filings:

(1) Plaintiff’s Motion to Set Aside Void Order (ECF No. 17),

(2) Plaintiff’s Motion for Declaratory Judgment (ECF No. 23),

(3) Plaintiff’s       Counter      Motion      to    Strike        (ECF      No.   26),

(4) Plaintiff’s Amended Motion to Set Aside Void Order (ECF No.

33), and (5) Plaintiff’s Motion to Certify Questions to Georgia

Supreme Court (ECF No. 35).              In all five of the challenged

filings, Jones argued that (1) the Superior Court of Muscogee

County    lacked   subject   matter      jurisdiction         to    enter    an    order

setting    aside   the   default    judgment        against    Defendant       because

Plaintiff had filed a notice of appeal regarding the Superior

Court’s order setting a hearing, (2) Defendant’s motion to set

aside the default judgment in the Superior Court was untimely,

and (3) Younger v. Harris abstention applied.                       In four of the

five challenged filings, Jones also argued that the Superior

Court    lacked    jurisdiction     to   set    aside   the        default    judgment

after the term of court in which it was entered.                            Jones also

made most of these arguments in response to Defendant’s motion

to dismiss.2


2 Plaintiff’s response to the motion to dismiss was combined with his
reply in support of Plaintiff’s motion to remand. Defendant moved to
strike the portion of the brief that contained the arguments regarding
notice of appeal, term of court, and Younger abstention, arguing that
it was an untimely reply brief that exceeded the Court’s page limits.


                                         3
         Case 4:19-cv-00076-CDL Document 56 Filed 06/16/20 Page 4 of 6



        The Court found that the notice of appeal, term of court,

and     timeliness      arguments      were       so     meritless       that    they    were

unworthy of discussion.              The Court further concluded that there

was no legitimate basis for Younger abstention.                               Moreover, the

motion     for     declaratory         judgment          was      clearly       procedurally

improper, the motion to strike Defendant’s motion to dismiss was

in essence an out-of-time response (or unauthorized sur-reply)

to the motion to dismiss, and the amended motion to set aside

void    order    was    an    attempt    to       file    an      out-of-time      reply   in

support of the original motion to set aside.3                                 Even if the

arguments      raised    in    these    briefs         had     not     been   frivolous     or

duplicative, this attempt to circumvent the Court’s local rules

by    filing     untimely     briefs    disguised            as   “motions”       cannot   be

condoned.

        Jones argues that he had a good faith belief that he was on

solid    ground     with      each    legal       argument        he    advanced    in     his


The Court denied the motion to strike because the brief was timely if
it was considered a response to Defendant’s motion to dismiss, and one
of Plaintiff’s arguments in opposition to dismissal was that the Court
should not decide the motion to dismiss because it did not have
subject matter jurisdiction over the action.     Plaintiff’s notice of
appeal, term of court, and Younger abstention arguments were as much
in opposition to the motion to dismiss as they were in support of the
motion to remand, and the Court considered them in determining whether
the Court could decide the motion to dismiss. Defendant chose not to
address these arguments in its reply in support of Defendant’s motion
to dismiss.
3 This “motion” raised, for the first time, Jones’s new and baseless

argument that the Superior Court’s hearing on the motion to set aside
the default judgment was void because he did not receive proper notice
of it, even though he did receive actual notice of the hearing and
attended it.


                                              4
         Case 4:19-cv-00076-CDL Document 56 Filed 06/16/20 Page 5 of 6



duplicative filings.        But if an attorney knowingly or recklessly

pursues a frivolous argument, then a finding of bad faith is

warranted.      Here, Jones was at least reckless when he pursued

his frivolous arguments.             Even so, Defendant gives Jones one

free    pass:   Defendant     does    not     argue    that       Jones    should     be

sanctioned for making these frivolous arguments in response to

Defendant’s motion to dismiss.              The real problem is that Jones

copied those frivolous arguments into five separate, improper

“motions.”      Filing five meritless “motions” to advance the same

frivolous arguments that were already made in a response brief

fit     the   textbook    definition     of    unreasonable         and     vexatious

multiplication      of    litigation.         This    behavior      merits        § 1927

sanctions.

        Turning to the issue of sanctions, the Court “may” require

Jones “to satisfy personally the excess costs, expenses, and

attorneys’      fees     reasonably    incurred.”            28    U.S.C.     §     1927

(emphasis added).         Defendant asserts that its attorneys spent

more than 360 hours responding to the challenged motions, for a

total    of   $126,982.00     in    attorney’s       fees.        The     Court   finds

Defendant’s fee request excessive.             The Court finds that it was

reasonable for Defendant to spend five associate hours at the

rate of $255 per hour and one partner hour at the rate of $435

per hour responding to each of Jones’s five duplicative and

objectively       frivolous        motions.           Accordingly,          Defendant


                                        5
        Case 4:19-cv-00076-CDL Document 56 Filed 06/16/20 Page 6 of 6



reasonably    incurred     a    total   of   $8,550.00    in   attorney’s   fees

responding    to   these       “motions.”4      Jones    personally   shall   be

required to pay Defendant for these fees as a sanction for his

conduct.

                                   CONCLUSION

       In summary, the Court grants Defendant’s motion (ECF No.

40).     Section 1927 sanctions are warranted for Jones’s five

frivolous and duplicative “motions.”             Jones shall personally pay

to Defendant $8,550.00 within fourteen days of today’s order.

       IT IS SO ORDERED, this 16th day of July, 2020.

                                             S/Clay D. Land
                                             CLAY D. LAND
                                             CHIEF U.S. DISTRICT COURT JUDGE
                                             MIDDLE DISTRICT OF GEORGIA




4 Defendant did not file a response to Jones’s motion to certify
questions to the Georgia Supreme Court, but only because the Court
denied the motion before the response deadline. Defendant’s attorneys
did spend time working on the response.


                                         6
